DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: claims 1, 2, 4, 9, 16, 40, 86, 89, 95, drawn to a population of CAR-expressing immune effector cells with modified function of a gene or a pathway. If this group is elected, an election of species must be made in claims 1, 9 and 86.
Group II: claims 3, 5-6, 22, 25, 29, 33, 36, drawn to a method of making a population of CAR-expressing immune effector cells with modified function of a gene or a pathway. If this group is elected, an election of species must be made in claims 3, 5, 22, 25, 29 and 33.
Group III, claims 46-47, 51-52, 56, 61, 63, 77, 80, 91, drawn to a method of treating a subject using the CAR-expressing immune effector cells with modified function of a gene or a pathway. If this group is elected, an election of species must be made in claims 52, 63, 80.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
In claim 1, the species are genes listed in Tables 4A, 4B or 4C and pathways listed in Fig. 11B. In claim 9, the species are genes listed in Table 4A, genes listed in element (5), and pathways listed in Fig. 11B. In claim 86, the species are CARs listed in element (a), sequences listed in element (b) and sequences listed in Table 11 and 10 in element (c). In claims 3 and 5, the species are genes listed in Tables 4A, 4B or 4C and pathways listed in Fig. 11B. In claim 22, the species are genes listed in Tables 4A, 4B or 4C or Table 5. In claim 25, the species are genes listed in Tables 4A, 4B or 4C or Table 6. In claim 29, the species are genes listed in Tables 4A, 4B or 4C or Table 7. In claim 33, the species are genes listed in Tables 4A, 4B or 4C or Table 8. In claim 52, the species are genes listed in Tables 4A, 4B or 4C and pathways listed in Fig. 11B, and genes listed in element (b). In claim 63, the species are genes listed in Tables 4A, 4B or 4C and pathways listed in Fig. 11B, and genes listed in element (c). In claim 80, the species are hematological cancers. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  For Group I, genetic claims are claims 1 (elements (a) and (b)), 2, 4, 9 (elements (1), (2) (3) and/or (7)), 16, 40 and 95. For Group II, generic claims are claims 3 and 5 (elements (a) and (b)), 6, 22 (element (1)), 25 (elements (1) and/or (2)), 29 and 33 (element (1)) and 36. For Group III, generic claims are claims 46-47, 51, 52 (elements (c) and/or (d)), 56, 61, 77 and 91. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I – III lack unity of invention because even though the inventions of these groups require the technical feature of a population of CAR-expressing immune effector cells with modified function of a gene (listed in Tables 4A, 4B or 4C, and other than the genes listed in claim 4) or a pathway (listed in Fig. 11B), so that they have improved efficacy measured by some parameters, this technical feature is not a special technical feature as it does not make a contribution over the prior art Bushman et al (WO 2017/049166 A1).
 Bushman discloses a population of immune effector cells engineered to express a CAR, wherein the CAR comprises an antigen-binding domain, a transmembrane domain, and an intracellular signaling domain (page 2, line 6), and the antigen-binding domain binds to a tumor antigen selected from a group consisting of CD19, CD22 etc. (page 2, line 9), related to claims 1a, 2, 86 and 95.  In prior art Fig. 31B, Bushman further discloses a list of signal pathways that are modified in the CAR-expressing cells, including hypoxia hallmark gene set (M5891 in Gene Set Enrichment Analysis), which comprises 200 genes and relates to the HIF-1 signaling pathway listed in the instant Fig. 11B, so this anticipates claim 1(b). Bushmen discloses that the modified CAR-expressing cells have “enhanced proliferation, regulation of effector cytokine production and degranulation, and thereby increases CAR T cell proliferation and/or function” (page 2, lines 1-3), related to claim 9 (1). Bushman discloses CAR cells are expanded in culture for “a period of 8 days or less, e.g., 7, 6 or 5 days” (page 241, line 24), related to claim 40 (i). Accordingly, Bushman anticipates the instant shared technical feature. 
Therefore, the shared technical feature does not make a contribution over the prior art. There is no unity of invention or inventive step as required for co-examination, and restriction/election is required. A single group must be elected. 

A telephone call was made to David Lu on 08/23/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANJIAN ZHU whose telephone number is (571)272-0956. The examiner can normally be reached M - F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANJIAN ZHU/
Examiner, Art Unit 4161




/STACEY N MACFARLANE/
Examiner, Art Unit 1649